Order entered July 2, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01000-CV

                               RUSSELL D. ABEREGG, Appellant

                                               V.

                                MONICA CESCHAN, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-00023

                                           ORDER
       By letter dated May 23, 2013, the Court notified appellant that his brief was defective and

instructed appellant to file an amended brief within ten days. Appellant did not file an amended

brief. Rather, appellant filed a motion for remand on June 19, 2013. We DENY appellant’s

motion for remand.

       This appeal will be submitted on the brief appellant tendered to this Court on May 20,

2013. We ORDER that brief filed as of the date of this order. Appellee’s brief is due thirty days

from the date of this order.

                                                      /s/   DAVID LEWIS
                                                            JUSTICE